DETAILED ACTION
This office action is in response to the original application filed on June 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending. 

 35 U.S.C 112(f) Interpretation(s) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the processing system is configured to retrieve a first key ….”, “the processing system is configured to retrieve a second key ....", " the processing system is configured to generate a third key ....", “the processing system is configured to encrypt a key blob ….” , and “the processing system is configured to store the key blob ….”, in claim 1, Also similar claim limitation noticed in dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barbir (US Pub. No. 2016/0087950) in view of Chhabra (US Pub. No. 20190156043).

	As per claim 1 Barbir discloses:
a first key segment/fragment 500 (i.e., the claimed first key) is a component provided (i.e., the claimed retrieve) by the user. For example, the first key segment could be stored in the connected device (i.e., the claimed stored at first key management service) or it could be manual user input, such as a text username and/or password).
Retrieve a second key, the second key stored at a second key management service; (paragraph 35 of Barbir, a second key segment/fragment 502 (e.g., partial key or partial password) (i.e., the claimed second key) can be provided (i.e., the claimed retrieve) by a secure online storage entity or server 204 (i.e., the claimed stored at a second key management service)).
Generate a third key, wherein the third key generated by associating the first key with the second key; (paragraph 35 of Barbir, the first key segment 500 and second segment 502 together become one via concatenation to form what is functionally called a "password based key" 504 (i.e., the claimed generate a third key). The concatenation process can take the form of appending characters of the first key segment 500 (e.g., user password) with the second key segment 502. Hence, the password based key 504 becomes a complex key).
Encrypt a user key using the third key, wherein the user key is used to encrypt sensitive information, the sensitive information is data that needs to be protected; (paragraph 35 of Barbir, the password based key 504 (i.e., the claimed third key) is then used to encrypt a data encryption key 506 (i.e., the claimed encrypt a user key) to create an encrypted data encryption key 508. It is noted that the unencrypted data encryption key 506 is used to as the key used to encrypt the computer readable data (i.e., the claimed user key is used to encrypt sensitive information) residing in the mobile device memory).
Barbir teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:

However, in the same field of endeavor, Chhabra teaches this limitation as, (paragraph 23 of Chhabra, as new domains are added and the key data structure becomes full, inactive or least recently used domains may be de-scheduled by wrapping the key and domain information for a de-scheduled domain into a wrapped binary large object (blob). The process of wrapping includes encryption, using a platform key, of a group of data into a single enctypted package (e.g. the blob) that may then be individually managed. This wrapped blob may then be stored in a determined region of the memory set aside for secure storage of excess domains) and (paragraph 110 of Chhabra, encrypt, with use of a platform key, second domain information retrieved from the second entry for the second secure domain, to generate a wrapped binary large object (blob); and store the wrapped blob in a determined region of system memory that is indexed according to a domain identifier of the second secure domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and include the above limitation using the teaching of Chhabra in order to secure the computing data and store the secured data in memory using indexed system so that it can be retrieved by the authorized user.

Claims 8 and 15 are rejected under the same reason set forth in rejection of claim 1:

As per claim 3 Barbir discloses:
The system of claim 1, wherein the first key is a key related to a service or application, and wherein the second key is an escrowed key. (Paragraph 34 of Barbir, a first key segment/fragment 500 is a component provided by the user. For example, the first key segment could be stored in the connected device or it could be manual user input, such as a text username and/or password) and (paragraph 35 of Barbir, a second key segment/fragment 502 (e.g., partial key or partial password) can be provided by a secure online storage entity or server 204).



Claims 2, 5-6, 9, 12-13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbir (US Pub. No. 2016/0087950) in view of Chhabra (US Pub. No. 2019/0156043) and further in view of Yu (US Pub. No. 2018/0309734).

As per claim 2:
The combination of Barbir and Chhabra teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:
The system of claim 1, further configured to: store a second identifier, wherein the second identifier includes the first identifier and identification information of the first and second keys, and wherein the second identifier is transmitted to a requestor that requires decrypting the sensitive information.
However, in the same field of endeavor, Yu teaches this limitation as, (paragraph 51 of Yu, generating a header comprising an information identifier associated with an information to be protected, the device identifier corresponding to the key server and the key identifier associated with the encryption key; encrypting said information using said encryption key and associating the header with the encrypted information; transmitting said encrypted information and the associated header to at least one receiving entity) and (paragraph 42 of Yu, the key server stores the authorization information, the device identifier of the at least one host entity and the header as a record in a database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and Chhabra to include the above limitation using the teaching of Yu in order to provide the encrypted information to the authorized user.

Claims 9 and 16 are rejected under the same reason set forth in rejection of claim 2:


The combination of Barbir and Chhabra teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:
The system of claim 2, further configured to: transmit the second identifier, upon verification that the second identifier was requested within a predetermined period of time.
However, in the same field of endeavor, Yu teaches this limitation as, (paragraph 110 of Yu, multiple criteria can include whether the receiving entity is in the list of approved receiving entities provided by the host entity, whether the request does not exceed the threshold of number of times the decryption key can be released to the receiving device, and whether the releasing of the decryption key is within an approved time period. In response to the determination that the receiving entity is authorized to access the encrypted information, the key server releases the decryption key and the receiving entity receives the decryption key that can be used to decrypt the encrypted information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and Chhabra to include the above limitation using the teaching of Yu in order to provide the encrypted information to the authorized user within the predetermined period of time.

Claims 12 and 19 are rejected under the same reason set forth in rejection of claim 5:

As per claim 6:
The combination of Barbir and Chhabra teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:
The system of claim 5, wherein the second identifier is transmitted in response to receiving a timer identifier that is associated with the second identifier.
multiple criteria can include whether the receiving entity is in the list of approved receiving entities provided by the host entity, whether the request does not exceed the threshold of number of times the decryption key can be released to the receiving device, and whether the releasing of the decryption key is within an approved time period. In response to the determination that the receiving entity is authorized to access the encrypted information, the key server releases the decryption key and the receiving entity receives the decryption key that can be used to decrypt the encrypted information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and Chhabra to include the above limitation using the teaching of Yu in order to provide the encrypted information to the authorized user within the predetermined period of time.

Claims 13 and 20 are rejected under the same reason set forth in rejection of claim 6:

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbir (US Pub. No. 2016/0087950) in view of Chhabra (US Pub. No. 2019/0156043) and further in view of Zaharris (US Pub. No. 2009/0034722).

As per claim 4:
The combination of Barbir and Chhabra teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:
The system of claim 1, wherein the first and second keys are associated by applying at least one of a logic operator or algorithm on the first and second keys to generate the third key.
However, in the same field of endeavor, Zaharris teaches this limitation as, (abstract of Zaharris, a method of encrypting data is provided that uses a medium key retrieved from a storage medium. The medium key is combined with another key to generate a combination key. Content is encrypted according to the combination key and written to the storage medium) and (paragraph 35 of Zaharris, the combined keys are created by combining the medium keys with the internal keys in an exclusive OR (XOR) operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and Chhabra to include the above limitation using the teaching of Zaharris in order to secure the computing system by generating complex encryption key using the combination of multiple keys.

Claims 11 and 18 are rejected under the same reason set forth in rejection of claim 4:

As per claim 7:
The combination of Barbir and Chhabra teaches the method of concatenating the first key segment and second key segment to generate a password based encryption key to encrypt a data encryption key (see paragraph 35 of Barbur) but fails to disclose:
The system of claim 1, wherein the third key is generated at least by applying an exclusive or (XOR) based logic operator on the first and second keys.
However, in the same field of endeavor, Zaharris teaches this limitation as, (abstract of Zaharris, a method of encrypting data is provided that uses a medium key retrieved from a storage medium. The medium key is combined with another key to generate a combination key. Content is encrypted according to the combination key and written to the storage medium) and (paragraph 35 of Zaharris, the combined keys are created by combining the medium keys with the internal keys in an exclusive OR (XOR) operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barbir and Chhabra to include the above limitation using the teaching of Zaharris in order to secure the computing system by generating complex encryption key using the combination of multiple keys.

Claim 14 is rejected under the same reason set forth in rejection of claim 7: 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Tang (US Pub. No. 2010/0306635). Tang discloses the methods and systems for verifying the correct data encryption key is used to encrypt data to be transmitted oven an unsecured network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434